                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                       DOC #: _________________
                                                                DATE FILED: __1/21/2020__

             -against-
                                                                       18 Cr. 219-6 (AT)
CATALINO LOPEZ,
                                                                           ORDER
                       Defendant.
ANALISA TORRES, District Judge:

      The parties shall appear for a status conference on January 29, 2020, at 3:30 p.m.

      SO ORDERED.

Dated: January 21, 2020
       New York, New York
